Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 24




        EXHIBIT B
Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 24




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03719 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 24

  HCDistrictclerk.com                  MARTINEZ, ELVA vs. STATE FARM LLOYDS                                            9/24/2019
                                       Cause: 201958681    CDI: 7  Court: 127

  DOCUMENTS
  Number            Document                                                                        Post Date              Pgs
                                                                                                    Jdgm
  87244103          Defendant's Original Answer                                                           09/20/2019       6
  87123252          Citation (State Farm Lloyds)                                                          09/13/2019       2
  86774698          Plaintiff's Original Petition                                                         08/22/2019       9
   ·> 86774699      Request for Issuance of Service                                                       08/22/2019       1

  86814274          Civil Process Pick Up Form                                                            08/22/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LbHrh8IPmD3E+SdlDQrZu8KXwFd4oWNqyHKAas0fNC/e6…   1/1
Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 24




   EXHIBIT B-2
           Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 24
    Li
                                                                                                                   8/22/2019 12:36 PM
A                                                                                        Marilyn Buryess - Districl Clerk Han is County
                                                                                                              Envelope No 36190330

                                        2019-58681 / Court: 127                                                       By: Nelson Cuero
                                                                                                            Filed: 8/22/2019 12:36 PrJI

                                                CALJSE NO.

          ELVA MARTINEZ,                                     §                IN THE DISTRICT COURT OF
            T Ic7inti ff                                     §
                                                             S                   HARRIS COUNTY, TEXAS
          V.                                                 §
                                                             §                         JUDICIAL DISTRICT
          STATE FARM LLOYDS                                  §§
               Defe»dcrl7d                                   §                  JURY TRIAL DEIi'(ANDED

                                         PLAINTIFF'S ORIGINAL PETITION

         TO THE HONORABLE JUDGE OF SAID COURT:

                  COMES NOW PLAINTIFF Elva N/lartinez ("Plaintiff') and files this Original Petition

         against State Farm Lloyds ("Defendant") and, in support thereof, would respectfully show the

         Court the following:

                                                             l.
                                   DISCOVERY CONTROL PLflN AND MONETARY RELIEF


                  l.         Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 1903.

                  2.         Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,

         including damages of any kind, penalties, costs, expenses, pre judgnient interest, and attorney's

         fees. Tex. R. Civ. P. 47(c)(4).

                                                             II.
                                                 CONDITIONS PRECEDENT


                  3:         Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

         recovety have been performed or have occurred.

                                                            IJ I.
                                            PARTiES, JURISDICTION AND VENUE
  Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 24




                                            A.     PARTiES.

       4.      Plaintiff Elva Martinez is a Texas resident(s), who resides at 8219 Ginger Park Dr.,

Harris County, Baytown, Texas 77521.

       5.      Defendant State Farm Lloyds is an insurance company doing business in the State

of Texas, which may be served tlirough Corporation Service Company at 211 E 7th St. Ste. 620

Austin, TX 78701. As it relates to the event giving rise to this Petition, Plaintiff invokes the right

to institute this suit against any entity that was coriducting business using the assunied or conunon

name of State Farm Lloyds. Pursuant to Tex. R. Civ. P. 28, Plaintiff inoves the Court to order

Defendant to substitute its true name if different from the name stated herein.

                                       B.        JURiSDICTiON.

       6.      The Court has subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional liinits of the Court.

       7.      The Court has botli general and specific personal jurisdiction over Defendant. The

Court has general jurisdiction overDefendant, as Defendant has sufficient minimum contacts with

and within this State and has purposefully availed itself of the privilege of conducting activities

within this State, thus invoking the benefits, protections, and obligations of this State's laws.

Defendant's contacts with this State, whicli are continuous and systeniatic, include doing busitiess

in Texas, selling and delivering insurance products in Texas, entering into contracts for insurance

in Texas with Texas residents, insuring property located in Texas, underwriting insurance policies

in Texas, accepting policy premiums in Texas and adjusting insura►ice claims in Texas. This

activity was not the unilateral activity of anotlier party or a third person.

        8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and

were not randoni, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in
  Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 24




suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant

purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of

action arises from or relates to those contacts or activities.

        9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, aiid breach of a Texas insurance contract with Plaintiff, who is a Texas resident, witli

regards to an insured i-isk and/or property located in Texas. As a cnatter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA anct/or

Insurance Code, in wliole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufticient and/or minimum contacts with this State, and tlius Plaintiff affirmatively

assert the Cour-t's exercise of jurisdiction over Defendant comports with "traditional notions of fair

play and substantial justice."

                                            C.      VENUE.

        10.     Venue is proper in Harris County because all or a substantial part of the events or

omissions givin~ rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insuratice policy insuring the property was executed in Harris County. The

dama-e to the property resulted froni an event or occurrence in Harris County. Tlhe resulting

insurance claini that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.

                                                  IV.
                                       FACTUAL BACKGROUND


        11.     Elva Martinez is a named insured under a property insurance policy issued by State

Farm Lloyds. The policy nuinber is *Y*7548.
  Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 24




         12.   On August 28, 2017, Hurricane Harvey hit the Texas coast, which included Harris

County. The impact of this storm caused roof and interior damage to Plaintiff's house. The

hurricane damaged the roof's shingles, causing water to enter into the house. As a result, her

ceilings and walls experienced staining. Thereafter, Plaintiff filed a claim on her insurance polic_y.

         13.   Plaintiff asserts that Defendant improperly clenied and/or undeipaid the claim.

         14.   Plaintiff asserts that Defendant conducted a substandard investigation and

inspection of the property, prepared a report, which did not include all of the damages that were

observed during the inspection, and undervalued the damages observed duritig the inspection.

         15.   Defendant performed an outcome-oriented investigation of Plaintiffs claini.

Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's

claims handling included both an unreasonable investigation and underpaymetit of Plaintiffs

claim.

                                                  V.
                            CAUSES OF ACTiON AND ATTORNEY's FEEs


         16.   Plaintiff incorporates the foregoing for all pui-poses.

         A.     BREACH OF CONTRACT

         17.   Plaintiff and Defendant entered into au insurance contract. Defendant breached this

contract by, without limitation, inadequately and/or iniproperly investigating Plaintiff's insurance

claim, wi-ongfull_y denying and/or underpaying the claim. Defendant damaged Plaintiff tlirough

its actions and/or inactions described herein.
  Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 24




       B.      PROMPT PAYMENT OF CLAIMS STATUTE

       18.     Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory tiuie

guidelines for accepting or denying coverage constitutes a violation of Section 542.001 e1.wq. of

the Texas Uisurance Code, including without limitation §§ 542.055-.058.

       19.     In addition to PlaintifPs claim for damages, Defendant's violation of the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set forth in Section

542.060 of the Texas Insurance Code.

       C.      BAD FAITH

       20.     Defendant is an insurance company atid insui-ed Plaintiff's property. Defendant is

required to comply with Chapter 541 of tlie Texas Insurance Code.

       21.     Defendant violated Section 541.051 of the Texas Insurance Code by, without

limitation, making statements misrepresenting the terms and/or benetits of the policy.

       22.     Defendant also violated Section 541.060 by, without limitation:

               a.      Misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;

               b.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim with respect to whicli the insurer's liability had become

                       reasonably clear;

               C.      Failing to promptly provide to Plaintiff a reasonable explanation ofthe basis

                       in the policy, in relation to the facts or applicable law, fot- the insurer's denial

                       of a claim or offer of a comproiiiised settlement of a claim;

               d.      Failing within a reasonable time to affirm or deny coverage of a claim to

                       Plaintiff or submit a reservation of rights to Plaintiff; and/or
 Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 24




               C.     Refusing to pay the claim without conducting a reasonable investigation

                      with respect to tlie claim;

       23.     Defendant violated Section 541.061 by, without limitation:

               a.     Making an untrue statement of inaterial fact;

               b.     Failing to state a material fact necessary to inake otlier statements made not

                       misleading considering the circumstances under whicli the statements were

                       made;

               C.     Malcing a statement in a manner that would mislead a reasonably prudent

                       person to a false conclusion of a material fact;

               d.      Making a niaterial misstatement of law; and/or

               e.      Failing to disclose a matter requi►-ed by law to be disclosed.

       24.     Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

       D.      Additional Claims & Dlmages.

       25.     Plaintiff also seeks to recover damages and/or actual damages "caused by"

Defendant's Insurance Code violations. This includes, witliout limitation, dainages resulting from

Defendant's delay in payment, resulting from Defendant's unreasonable investigation. This

includes, without limitation, costs for temporary repairs, additional property damage to Plaintiff s

home during the pendency of the claims process and this litigation, costs associated with appraisal

costs or sums related to pre-appraisal damage assessnients.
 Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 24




       26.     Plaintiff also seeks damages to compensate Plaiiltiff for the tangible and intangible

consequences, suffering, stress and niental anguish of having to live with an um-epaired honie for

months.

       E.      ATTORNEY'S FEES

       27.     Plaintiff engaged the undersigned attoi-neys to pi-osecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any appeal.

       28.     Plaintiff is entitled to reasonable atid necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents

Plaintiff presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration ofthe 30th day after the claim was presented.

       29.     Plaintiff further prays that slie be awarded all reasonable attorney's fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                              VI.
                                      DISCOVERY REQUESTS

       30.     Pursuant to Tex. R. Civ. P. 194, 195, 196, 197 & 198, and in accordance with the

instructions stated therein, Plaintiff i-equests tha.t Defendant respond to the attached Request for

Disclosures, Request for Production, Interrogatories, and Request for Admissions within fifty (50)

days of its receipt of the same. See Exhibit A, attached hereto.

                                               VII.
                                  TEI. R. CIV. P. 193.7 NOTICE.

       31.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby tiotifies all parties and

counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those
 Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 24




documents produced by all parties in respoiise to requests for production and/or requests for

disclosure in this matter.

                                                VllI.
                                           JURY DEMAND


       32.     Pursuant to TeY. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has

tendered the appropriate fee.

                                                 iX.
                                              PRAYER


       33.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, aiid that, after due pt-ocess of law, Plaintiff have judgment

against Defendant for actual damages, together with exemplary damages, statutory damages, treble

daniages, statutoiy interest, pre judgment interest, post judgment interest, attorney's fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.



                                                   Respectfiilly subinitted,

                                                   THE BUZBEE LAW FI1tM
                                                  By: /s,'Andhortv G.Bzizbee
                                                       Anthony G. Buzbee
                                                       State Bar No. 24001820
                                                       tbuzbee@txattorneys. com
                                                       Christopher J. Leavitt
                                                       State Bar No. 240533 18
                                                       cleavitt@txattorneys.com
                                                       JP Morgan Chase Tower
                                                       600 Travis, Suite 6850
                                                       Houston, Texas 77002
                                                       Telephone: (713) 22 3-5393
                                                       Facsimile: (713) 223-5909

                                                        AND
Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 24




                                    LAW OFFICES OF MANiJEL SOLIS, PC

                                  By: s/Stephen R. Walkei-
                                       Stephen R. W alker
                                       State Bar No. 24001820
                                       Texas Bar No. 240 34729
                                       Gregory J. Finney
                                       Texas Bar No. 24044430
                                       Juan A. Solis
                                       Texas Bar No. 24103040
                                       6657 Navigation Blvd.
                                       Houston, TX 77011
                                       Plione: (713) 277-7838
                                       Fax: (281) 377-3924
                                       swalker a manuelsolis.com
                                       gfinney@ manuelsolis.com
                                       jusolis@manuelsolis.com

                                      ATTORNEYS FOR PLAiNT1FF
Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 24




    EXHIBIT B-3
                 Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 24

                                                                                         aE4.IVERED AUG 3 0 2019

                                                  CAUSE N0. 201958681

                                                  RECEIPT N0.                            0.00           CIV
                                                         **********                             TR # 73661413

PLAINTIFF: MARTINEZ, ELVA                                                             In The   127th
        vs.                                                                           Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                          of Harris County, Texas
                                                                                      127TH DISTRICT COURT
                                                                                      Houston, TX
                                                            CITATION
THE STATE OF TEXAS
County of Harris




T0: STATE FARM LLOYDS BY SERVING THROUGH CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 22nd day of Auaust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 22nd day of August, 2019, under my hand and
seal of said Court.

                                               pF HR ~                      ~
                                                   .'
Issued at request of:                                        s ~4 MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD                                    G: Harris County, Texas
600 TRAVIS STREET SUITE 7300            ~~i                    ~~ 201 Caroline, Houston, Texas 77002
HOUSTON, TX 77002                        S.~
                                                                    (P.O. Box 4651, Houston, Texas 77210)
T e 1: ( 713 ) 2 2 3- 5 3 9 3               `~p .'••'•'••"••"..~~ r`
Bar No.: 24053318                              ,,~ ~^~Generated By: CUERO, NELSON 7MM//11308428

                                         OFFICER/AUTHORIZED PERSON RETURN

Came to hand at                 o'clock _.M., on the                        day of

Executed at (address)                                                                                           in

                                County at               o'clock _.M., on the              day of

         , by delivering to                                                            defendant, in person, a

true copy of this Citation together with the accompanying                            copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,


FEE: S

                                                                                of                  County, Texas


                                                                       By
                    Affiant                                                            Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                             day of



                                                                                       Notary Public




N.INT. CITR. P                                       *73661413*
Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 24




    EXHIBIT B-4
     Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 24                       9/20/2019 5:47 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 37008376
                                                                                                   By: Devanshi Patel
                                                                                            Filed: 9/20/2019 5:47 PM

                                 CAUSE NO. 2019-58681

ELVA MARTINEZ,                               §              IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                 127TH JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER



       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                         I.
                                   GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           II.
                                        DEFENSES

       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.
   Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 24



         3.   Estoppel. Plaintiff’s breach of contract claim is barred by State Farm’s

payment of the appraisal award. Plaintiff is estopped from contesting whether State

Farm complied with the insurance contract and estopped from contesting actual

damages under the insurance contract based on State Farm’s payment of the appraisal

award.

         4.   Payment of Award Bars Extra-Contractual Claims Flowing from

Policy Benefits. Because the amount of loss has been determined by appraisal and

paid by State Farm, Plaintiff has not sustained any damages that could allow her to

maintain any extra-contractual cause of action. Specifically, Plaintiff is not entitled to any

additional policy benefits and she has not alleged any facts that would give rise to

damages that do not flow from policy benefits or that otherwise constitute an

independent injury.

         5.   Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

         6.   Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $4,928.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff that

total $16,760.81.

         a.   Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to




                                                                                            2
   Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 24



costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with her insurance claim. As such, Plaintiff’s recovery in this case, if

any, is currently limited to the actual cash value of the covered property damage.




                                                                                               3
   Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 24



      7.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                             SECTION I – LOSSES NOT INSURED
      1. We do not insure for any loss to the property described in Coverage A which
         consists of, or is directly and immediately caused by, one or more of the perils
         listed in items a. through n. below, regardless of whether the loss occurs
         suddenly or gradually, involves isolated or widespread damage, arises from
         natural or external forces, or occurs as a result of any combination of these:
                                         * * * * *
           g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
              mechanical breakdown…

Part of the property damages Plaintiff is claiming to her elevations and other areas of

the property occurred over time through wear, tear, and deterioration. These conditions

are not insured under the policy at issue.

      8.      Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

      9.      Cap on Punitive Damages. Tex. Civ. Prac. and Rem. Code §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment




                                                                                                4
    Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 24



to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by her claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.

                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT




                                                                                      5
   Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 24



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 20, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                       6
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 24


 Print this page

 Case # 201958681 - MARTINEZ, ELVA v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 127th Civil District Court
 Date Filed                    9/20/2019 5:47 PM
 Case Number                   201958681
 Case Description              MARTINEZ, ELVA v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55231109
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Martinez, Elva
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=7e77a0f8-8f04-4f86-83a5-2... 9/20/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03719 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 24


 Status                                          Submitting
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
 Lead Document                 Martinez, Elva - SF Original Answer.pdf               [Original]


 eService Details
                                                                                  Date/Time
 Name/Email                 Firm              Service Method    Status   Served
                                                                                  Opened
 Jessica Salto              Buzbee Law                          Not
                                              EServe                     No       Not Opened
 jsalto@txattorneys.com     Firm                                Sent
 Christopher Leavitt        Buzbee Law                          Not
                                              EServe                     No       Not Opened
 cleavitt@txattorneys.com Firm                                  Sent
 Ryan Steinhart             The Buzbee Law                      Not
                                              EServe                     No       Not Opened
 rSteinhart@txattorneys.com Firm                                Sent
 Rian Taff                                                      Not
                                              EServe                     No       Not Opened
 rtaff@txattorneys.com                                          Sent
 Harvey Clerk               The Buzbee Law                      Not
                                              EServe                     No       Not Opened
 LawClerk@txattorneys.com Firm                                  Sent
 Anthony Buzbee                                                 Not
                                              EServe                     No       Not Opened
 tbuzbee@txattorneys.com                                        Sent
 Gregory J. Finney                                              Not
                                              EServe                     No       Not Opened
 gfinney@manuelsolis.com                                        Sent
 Jazmine Ford                                                   Not
                            NCK, PC           EServe                     No       Not Opened
 jford@nck-law.com                                              Sent
 M. Micah Kessler                                               Not
                            NCK, PC           EServe                     No       Not Opened
 mkessler@nck-law.com                                           Sent
 Juan Solis                                                     Not
                                              EServe                     No       Not Opened
 jusolis@manuelsolis.com                                        Sent
 Stephen R. Walker                                              Not
                                              EServe                     No       Not Opened
 swalker@manuelsolis.com                                        Sent
 Tyffeni Nguyen             Nistico, Crouch                     Not
                                              EServe                     No       Not Opened
 tnguyen@nck-law.com        & Kessler                           Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=7e77a0f8-8f04-4f86-83a5-2... 9/20/2019
